Citation Nr: 1437087	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran credibly testified before a Decision Review Officer (DRO) during a hearing in April 2009.  

In July 2012, this matter was remanded by the Board for further development.  As a result, the Veteran was afforded a VA audiology examination in August 2012 which substantially complied with the July 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, any defect in compliance with the remand directives is deemed harmless, as the Board herein fully grants the claim on appeal.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to his active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which represents a complete grant of the issue on appeal.  Therefore, no discussion of the VA's duties to notify and assist is necessary.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran has been diagnosed with bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2013).  Additionally, his military occupational specialty (MOS) as a fire protection specialist is consistent with in-service noise exposure.  As such, the first and second elements necessary for service connection have been met.  

The only remaining question in this case is whether the Veteran's diagnosed bilateral hearing loss is related to his in-service noise exposure.  

An August 2008 VA examiner found that the Veteran's bilateral hearing loss was not caused by or a result of in-service noise exposure.  The opinion, however, did not contain an adequate rationale for the conclusion reached.  A May 2009 private opinion stated that the etiology of the Veteran's bilateral hearing loss was multifactorial and excessive noise exposure in the military was suspected to play a significant role in his disability.  Finally, the most recent VA examination in August 2012 found that the Veteran's bilateral hearing loss was at least as likely as not (a 50 percent probability or greater) caused by or a result of an event in military service.  In support of the opinion, the examiner specifically noted the significant in-service threshold shift in the Veteran's bilateral hearing acuity.  

In light of the positive private opinion, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


